                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MARK BLACKMAN,

      Plaintiff,

v.                                             CASE NO. 3:17cv456-MCR-HTC

CLAY’S HAULING LLC, and
ROBERT CLAY, SR.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 29, 2019. ECF No. 24. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                    Page 2 of 2


     2.    Counts 2 and 3 of the complaint are DISMISSED WITH

PREJUDICE against Defendants Clay’s Hauling, LLC, and Robert Clay, Sr.

     DONE AND ORDERED this 30th day of May 2019.




                                  M. Casey Rodgers
                                  M. CASEY RODGERS
                                  UNITED STATES DISTRICT JUDGE




Case No. 3:17cv456-MCR-HTC
